Bliss, Judge,
delivered the opinion of the court.
The plaintiff was administrator of the estate of W. P. Cooksey, and in 1865, one year after taking out letters, presented to the probate judge a claim against the estate for some $1500, founded upon a note of decedent. Without appointing a “suitable person to appear and manage the defense,” the probate judge passed upon it, in all other respects, regularly, and assigned it to the fifth class. Some four years afterward, the error in the former allowance being discovered, the matter was again brought before the court, when defendant was appointed to defend; the statute limiting the presentation of claims against estates was interposed, the claim was rejected, and the case is brought here through the'intermediate courts.
The first proceeding, so far as the judgment was concerned, was clearly irregular, and perhaps void. But it does not necessarily follow that it will in no manner avail the plaintiff. It shows that he acted in good faith, that he brought his demand into court, and the vice of the judgment is less his fault than that of the court. The statute (Wagn. Stat. 105, § 24) provides that an administrator having a demand against the estate may proceed against his co-administrator, or, if there be none, that “he file his claim and other papers,” and that the court appoint a suitable *301person to defend. Admitting that the administrator, like others, is limited to two years within which to exhibit his demand, the only question to be considered is whether the original irregular proceedings amounted to such exhibition and application for allowance. We think it ought in common justice be so considered. The court was mistaken in the law, and supposed, doubtless, that this demand should be treated as an ordinary one, and the plaintiff was probably misled by the court. While men must be held responsible for their ignorance of the law, and will not be excused for disregarding its provisions, still their errors, when acting in good faith, will be viewed with liberality, and a substantial compliance be held sufficient. In referring to the claim, the transcript first speaks of it as “ having been exhibited at the March Term, 1865, of this court,” and the certificate of allowance indorsed upon the note is dated “March Term, 1865,” and the entry of allowance upon the record shows at least that the note was in court. The claimant, then, complied with his duty so far as to bring in his note and deliver the same to the probate judge for his action. This may not be a filing of the claim in a technical sense, yet there is no evidence that it was not regularly placed away in the files.
If the claim was properly filed, it is not claimed that the delay in acting upon it prejudiced the right of recovery. We think that justice requires that the judgment of the Circuit Court, disallowing the demand, should be reversed and the cause remanded to that court, with directions to try the case as though the claim had been filed in the Probate Court at its March Term, 1865.
The other judges concur.